Citation Nr: 0029395	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  00-00 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pneumonia with high 
fever due to an undiagnosed illness.  

2.  Entitlement to service connection for emphysema due to an 
undiagnosed illness.  

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

5.  Entitlement to service connection for crawling sensation 
in right lower extremity due to an undiagnosed illness.  

6.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.  

7.  Entitlement to service connection for bilateral knee 
chondromalacia due to an undiagnosed illness.  

8.  Entitlement to service connection for residuals of a 
fractured right wrist due to an undiagnosed illness.  

9.  Entitlement to service connection for Achilles tendonitis 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from August 1980 to May 1986 
and from March 1987 to July 1991.  He served in Southwest 
Asia during Operations Desert Shield and Desert Storm from 
August 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

After perfecting this appeal, the appellant submitted to the 
RO an October 2000 statement to the effect that he felt he 
had not been afforded due process in regards to his claim for 
benefits.  He indicated he was not informed about his right 
to have a hearing conducted by a hearing officer at the RO or 
by a Veterans Law Judge either traveling to the RO or by 
video conference.  He stated that he wanted (1) his claims 
file recalled from the Board so he could have an opportunity 
to submit additional evidence, (2) a conference with a 
decision review officer, and (3) a hearing at the RO, if 
necessary.  

In a May 2000 letter, the RO informed the veteran that his 
appeal was certified to the Board and that he had 90 days, 
until August 2000, to present evidence and argument at a 
hearing or send in new evidence.  The veteran's October 2000 
statement was received well after the expiration of that 90-
day period.  Nonetheless, the Board considers the statement a 
motion to submit additional evidence in accordance with 
38 C.F.R. § 20.1304(b) and herein determines that the 
appellant has presented good cause for the submission of such 
additional evidence.  38 C.F.R. § 20.1304(b)(1).  
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the appellant 
with a reasonable opportunity to submit 
additional evidence pertinent to the 
claims herein on appeal.  All evidence 
thereby submitted must be associated with 
the claims file.  

2.  The RO should then review the 
veteran's claims, provide him with access 
to the decision-officer-review process, 
and readjudicate the claim, in accordance 
with applicable procedures.  All 
pertinent law and regulations, including 
revisions to 38 U.S.C.A. § 5107(a) 
contained in section 1611 of Pub. L. No. 
106-198 (or other relevant revisions 
thereto), should be considered.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

3.  When the aforementioned has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


